Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 1 of 22




                Attachment A
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 2 of 22




 Trial
                                                              Date
Exhibit                     Description
                                                            Admitted    *Notes
 No.
DX001       1/20/08 Official Election Results               2/12/2020
DX002       5/19/09 Official Election Results               2/12/2020
            5/11/10 Annual Budget & Trustee Vote Official
DX003                                                       2/12/2020
            Results
            5/17/11 Annual Budget & Trustee Vote Official
DX004                                                       2/12/2020
            Results
            5/15/12 Annual Budget & Trustee Vote Official
DX005                                                       2/12/2020
            Results
            5/21/13 Annual Budget & Trustee Vote Official
DX006                                                       2/12/2020
            Results
            5/20/14 Annual Budget & Trustee Vote Official
DX007                                                       2/12/2020
            Results
            5/19/15 Annual Budget & Trustee Vote Official
DX008                                                       2/12/2020
            Results
            5/17/16 Annual Budget & Trustee Vote Official
DX009                                                       2/12/2020
            Results
            5/16/17 Annual Budget & Trustee Vote Official
DX010                                                       2/12/2020
            Results
            5/15/18 Annual Budget & Trustee Vote Official
DX011                                                       2/12/2020
            Results
            5/21/19 Annual Budget & Trustee Vote Official
DX012                                                       2/12/2020
            Results, accessed December 2, 2019
            Report of Dr. John Alford, PhD, with Table
DX013                                                       2/12/2020
            Errata re: Tables 3 & 6
            1/24/17 A New Beginning: A Report on the East
DX014                                                       2/12/2020
            Ramapo Central School District
            “Register to Vote,” ERCSD website, downloaded
DX015                                                       2/12/2020
            March 4, 2019 https://www.ercsd.org/Page/287
            “Board of Education,” ERCSD website,
DX016       downloaded March 4, 2019,                       2/12/2020
            https://www.ercsd.org/domain/14 20
            “Running for Board of Education,” ERCSD
DX017       website, downloaded March 4, 2019,              2/12/2020
            https://ercsd.org/Page/290
            “Board Members,” ERCSD website, downloaded
DX018                                                       2/12/2020
            March 4, 2019, https://www.ercsd.org/Page/90
            ERCSD website printout, current list of board
DX018A                                                      2/24/2020
            members.
            12/10/09 Minutes of Meeting of December 10,
DX020                                                       2/12/2020
            2009, East Ramapo Stakeholders
            3/2/10 Minutes of Meeting of March 2, 2010,
DX021                                                       2/12/2020
            East Ramapo Stakeholders
DX022       Board Member Elections                          2/12/2020


                                                2
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 3 of 22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted    *Notes
 No.
            2/14/13 Email from Steve White to
DX023                                                          2/12/2020
            denisekronstadt@gmail.com
DX024       2/10/17 Email from Steve White to Oscar Cohen      2/12/2020
            10/8/12 Email from Steve White to Peggy
DX025                                                          2/12/2020
            Hatton, with attachment
            2011 Candidate Flyer from East Ramapo
DX026                                                          2/12/2020
            Stakeholders
            1/12/16 mail from Steve White to
DX027                                                          2/12/2020
            poweroften@npogroups.org
            12/18/15 Email from Steve White to several, with
DX028       attachment (2016 Candidate                         2/12/2020
            Questionnaire.docx)
DX029       2016 Candidate Questionnaires                      2/12/2020
DX030       2/9/16 Email from Steve White to several others    2/12/2020
            2/4/18 Email from Steve White to Steve White
DX031                                                          2/12/2020
            re: candidate questionnaire
            East Ramapo Coming Together website article
DX032                                                          2/12/2020
            “Our Goals,” accessed February 7, 2018
            12/14/12 Letter to Dr. Klein from Charles A.
DX033                                                          2/12/2020
            Szuberla
            11/17/14 “East Ramapo: A School District in
DX034                                                          2/12/2020
            Crisis,” by Hank Greenberg
            Opportunity Deferred: A Report on the East
DX035       Ramapo Central School District, by Dennis          2/12/2020
            Walcott
            Continuing Progress: A Report on the East
DX036                                                          2/12/2020
            Ramapo Central School District
            South East Ramapo Taxpayer Association flyer
DX037                                                          2/12/2020
            for the 2008 election
DX040       2009 Sample Ballot                                 2/12/2020
DX041       2012 Sample Ballot                                 2/12/2020
DX042       2013 Sample Ballot                                 2/12/2020
DX043       2014 Sample Ballot                                 2/12/2020
            5/8/15 Email from Cathy Russell to Steve White,
DX044       with attachment (“ERCSD 2015 sample ballot –       2/12/2020
            05-08-15.pdf”)
            5/13/16 Email from Steve White to several, with
DX045                                                          2/12/2020
            attachment (“2016 sample ballot.pdf”)
            5/12/17 Email from Steve White to Alexandra
            Manigo, Chevon Dos Reis, Eric Goodwin, and
DX046                                                          2/12/2020
            Andrew Mandel, with attachment (“sample ballot
            2017 copy.jpg”)
DX047       2018 Sample Ballot                                 2/12/2020
            12/28/16 E-mail and attachment from S. White to
DX048       Oscar Cohen, Subject: Emailing: Long Term          2/25/2020
            issues


                                                   3
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 4 of 22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted            *Notes
 No.
                                                                            Only pages Bates stamped
            10/14/14 E-mail from S. White to S. Venugopal,                  SW-0000044193 and SW-
DX049*                                                          2/25/2020   0000044194 admitted
            Subject: more info
                                                                            (Trial Tr. 2078:19-22).
            2/23/15 Email and attachments from S. White to
DX050                                                           2/12/2020
            N. Morales, Subject: platform and more
            3/11/13 Email from S. White to Power of Ten,
DX051                                                           2/12/2020
            Subject: Power of Ten Update
            2/13/17 E-mail and attachment from S. White to
DX053                                                           2/12/2020
            A. Mandel & M. Pessin, Subject: Feb 16 agenda
            12/17/15 East Ramapo Board member writes
            open letter to School Monitor Dennis Walcott,
DX055                                                           2/12/2020
            The Rockland County Times (accessed
            November 13, 2018)
            Declaration of Dr. Matthew A. Barreto, with
            attachment (Preliminary Expert Report of
DX059       Matthew A. Barreto, PhD &Loren Collingwood,         2/12/2020
            PhD), with any disclosed materials, appendices,
            exhibits, and data
            Declaration of Loren Collingwood accompanying
            the Preliminary Expert Report of Matthew A.
DX060                                                           2/12/2020
            Barreto, PhD. & Loren Collingwood, PhD, with
            any disclosed materials, exhibits, and data
            2/19/18 Declaration of Dr. John Alford in Support
            of Defendant East Ramapo Central School
DX061       District’s Opposition to Motion for Preliminary     2/12/2020
            Injunction, dated February 19, 2018, with any
            disclosed materials, exhibits, and data
            3/28/18 Affidavit of Direct Examination of Dr.
DX062       John Alford, dated March 28, 2018, with any         2/12/2020
            disclosed materials, exhibits, and data
            9/14/18 Expert Report of William S. Cooper,
DX063       dated September 14, 2018, with any disclosed        2/12/2020
            materials, exhibits, and data
            9/26/18 Materials considered by Drs.
DX064       Collingwood and Barreto, disclosed on               2/12/2020
            September 26, 2018
            9/28/18 Replication materials associated with
DX065       Drs. Collingwood and Barreto Expert Reports         2/12/2020
            and disclosed on September 28, 2018
            9/14/18 Expert Report of Matthew A. Barreto,
            PhD. & Loren Collingwood, PhD., dated
            September 14, 2018, with exhibits, replication
DX066                                                           2/12/2020
            materials, appendixes, with any disclosed
            materials, exhibits, and data; and errata dated
            October 13, 2018



                                                   4
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 5 of 22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted    *Notes
 No.
            10/26/18 Expert Report of Dr. John Alford, dated
            October 26, 2018, with any disclosed materials,
DX067                                                            2/12/2020
            exhibits, data, replication materials, and errata
            (dated February 8, 2019)
            11/16/18 Expert Rebuttal Report of Matthew A.
            Barreto, PhD & Loren Collingwood PhD, dated
DX068       November 16, 2018, with any disclosed                2/12/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            12/7/18 Sur-Rebuttal Report of Dr. John Alford,
DX069       dated December 7, 2018, with any disclosed           2/12/2020
            materials, exhibits, and data
            12/7/18 Declaration of Dr. Peter A. Morrison,
DX070       dated December 7, 2018, with any disclosed           2/12/2020
            materials, exhibits, and data
            12/8/17 Report of William Cooper, dated
DX071       December 8, 2017, with any disclosed materials,      2/12/2020
            exhibits, and data
            Power of Ten, “Facts About East Ramapo,”
DX073                                                            2/12/2020
            including each nested webpage
DX074-
            1/4/12 Power of Ten Article, "1-4-12"                2/25/2020
 003
DX074-
            4/2/12 Power of Ten Article, "4-2-12"                2/25/2020
 008
DX074-
            5/10/12 Power of Ten Article, "5-10-12"              2/25/2020
 013
DX074-      5/2/13 Power of Ten Article, "Reminder: Court
                                                                 2/25/2020
 028        Day Today"
            5/12/13 Power of Ten Article, "Special Ed
DX074-
            Parents: Important Meeting Monday May 13;            2/25/2020
 031
            NAACP Forum Reports"
DX074-      5/19/15 Power of Ten Article, "Today: Vote!
                                                                 2/25/2020
 059        Rally in New City!"
DX074-
            5/16/16 Power of Ten Article, "Vote Tuesday"         2/25/2020
 077
DX074-      3/3/17 Power of Ten Article, "Our 2017
                                                                 2/25/2020
 085        Candidates"
DX074-
            3/8/17 Power of Ten Article, "Standing UP!"          2/25/2020
 086
DX074-      3/11/18 Power of Ten Article, "Our 2018
                                                                 2/25/2020
 100        Candidates"
DX074-      4/28/19 Power of Ten Article, "Meet the
                                                                 2/25/2020
 117        Candidates"
DX074-      5/16/19 Power of Ten Article, "Join Us
                                                                 2/25/2020
 120        Saturday!"
DX075       Power of Ten “The TLDR”                              2/12/2020



                                                      5
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 6 of 22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted             *Notes
 No.
            NYSED Archive of East Ramapo CSD (Spring
            Valley) Reports, including each hyperlinked
DX076                                                           2/12/2020
            report filterable data, accessed December 2,
            2019
            NYSED East Ramapo CSD (Spring Valley) At a
            Glance webpage, including each hyperlinked
DX077                                                           2/12/2020
            report and filterable data, accessed December 2,
            2019
            NYSED Enrollment data, Report Cards,
            Graduation Rates, Teach Evaluations, 3-8
DX078       Assessments, and Pathways Database for              2/12/2020
            1999–2019, including each hyperlinked report
            and filterable data, accessed December 2, 2019
            The Education Crises for Children of Color
DX084                                                           2/12/2020
            Where Cultures and Values Conflict
                                                                            Accepted not for truth but
            3/8/12 Letter to Commissioner King from Hazel
DX085*                                                          2/25/2020   for the fact it was said
            Dukes                                                           (Trial Tr 1953:8-9).
            1/7/13 Letter to Ms. Dukes from Dr. Oscar
DX086                                                           2/12/2020
            Cohen
DX088       11/21/17 Letter from Oscar Cohen, Ed. D.            2/12/2020
DX090       1/15/13 Think Tank Meeting                          2/12/2020
            NAACP Spring Valley Branch Official
DX091                                                           2/12/2020
            Correspondence
            10/27/15 Letter from Timothy C. J. Blanchard to
DX092                                                           2/12/2020
            Willie Trotman
            12/8/14 Email from Peggy Hatton to
DX093                                                           2/12/2020
            rocknet@npogroups.org
            12/12/12 Email from Peggy Hatton to Steve
DX094                                                           2/12/2020
            White and others
            12/10/09 East Ramapo Stakeholders Meeting
DX095                                                           2/12/2020
            Minutes
            5/23/13 Letter to the Editor: Hatton Not Happy
DX096       With E. Ramapo Vote, dated May 23, 2013,            2/12/2020
            accessed September 26, 2018
            4/10/14 Email from Peggy Hatton to Robert
DX097                                                           2/12/2020
            Forrest and Antonio Luciano
            3/2017 M.V. Hood III et al., From Legal Theory
DX099       to Practical Application: A How-to for Performing   2/12/2020
            Vote Dilution Analyses, Social Science Quarterly
            10/2008 Marc N. Elliott et al., A New Method for
            Estimating Race/Ethnicity and Associated
DX100       Disparities Where Administrative Records Lack       2/12/2020
            Self-Reported Race/Ethnicity, Health Services
            Research




                                                    6
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 7 of 22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted             *Notes
 No.
            2009 Marc N. Elliott et al., Using the Census
            Bureau’s Surname List to Improve Estimates of
DX101       Race/Ethnicity and Associated Disparities,         2/12/2020
            Health Services & Outcome Research
            Methodology
            Polling Place Summary created by Mr. Cooper
DX157A                                                         2/14/2020
            provided to Dr. Cole
DX158       Barreto/Alford CVAP Comparison Slides              2/21/2020
DX159       Slides used with Mr. Cooper                        2/21/2020
                                                                           Received as a list of
            Catalist excerpt (names listed as                              selected names, not a
DX160*                                                         2/21/2020   summary of names (Trial
            black/Hispanic/unknown)
                                                                           Tr. 1593:13-14).
DX162       Excerpt from Alford Report                         2/21/2020
                                                                           Received for fact they were
DX171*      Lohud video clip re Dr. Klein comments             2/20/2020   said, not offered for truth
                                                                           (Trial Tr. 1336:19-20).
                                                                           Partially admitted
                                                                           consistent with rulings at
DX172*      Declaration of Trial Testimony of Aron Wieder      2/19/2020   Jan. 30, 2020 Hr’g Tr.
                                                                           16:13-18 and Trial Tr.
                                                                           1149:3-8.
                                                                           Partially admitted
            Declaration of Trial Testimony of Dr. Deborah                  consistent with rulings at
DX173*                                                         2/27/2020   Jan. 30, 2020 Hr’g Tr.
            Wortham
                                                                           16:19-17:3.
                                                                           Partially admitted
            Declaration of Trial Testimony of Harry                        consistent with rulings at
DX174*                                                         2/20/2020   Jan. 30, 2020 Hr’g Tr.
            Grossman
                                                                           11:21-13:25.
                                                                           Partially admitted
                                                                           consistent with rulings at
DX175*      Declaration of Trial Testimony of Pierre Germain   2/19/2020   Jan 30, 2020 Hr’g Tr.
                                                                           10:23-11:20.
                                                                           Partially admitted
            Declaration of Trial Testimony of Yehuda                       consistent with rulings at
DX176*                                                         2/26/2020   Jan. 30, 2020 Hr’g Tr.
            Weissmandl
                                                                           14:16-16:12.
                                                                           Partially admitted
            Declaration of Trial Testimony of Yonah                        consistent with rulings at
DX177*                                                         2/20/2020   Jan. 30, 2020 Hr’g Tr.
            Rothman
                                                                           14:1-15.
                                                                           Received for fact they were
DX180*      8/20/14 ERCSD Hearing video                        2/20/2020   said, not offered for truth
                                                                           (Trial Tr. 1336:19-20).
                                                                           Partially admitted to the
            3/20/13 Letter from O. Cohen to D. Brooks in re                extent witness agrees to it
DX190*                                                         2/25/2020   (Trial Tr. 1954:25-1955:8;
            to column
                                                                           1957:7-24).
            11/12/14 Email from O. Cohen to S. White, "RE:
DX193                                                          2/25/2020
            Magazine improved"

                                                      7
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 8 of 22




 Trial
                                                                Date
Exhibit                       Description
                                                              Admitted              *Notes
 No.
            11/12/14 Email from S. White to O. Cohen,
DX197                                                         2/25/2020
            "Magazine improved"
DX199       Slide re "Public School" Slate                    2/25/2020
            1/31/13 Email from S. White to S. White re
DX200                                                         2/25/2020
            "Meeting Feb 7"
            Bernard L. Fraga, "Candidates or Districts?
DX206                                                         2/26/2020
            Reevaluating the Role of Race in Voter Turnout"
            Summer 2014 CFPB Report, "Using publicly
            available information to proxy for unidentified
DX209                                                         2/26/2020
            race and ethnicity: a methodology and
            assessment"
            Catalist datasheet sorted by last name and
DX210                                                         2/26/2020
            address
            Catalist datasheet sorted by last name and
DX211                                                         2/26/2020
            address - race mismatches
            2010 Census Surname List - Unsorted Excerpt -
DX212                                                         2/26/2020
            Goldmunzer Row
DX213       Catalist Datasheet - Goldmunzer Detail 1          2/26/2020
            Catalist Datasheet - Goldmunzer Detail 2 -
DX214                                                         2/26/2020
            Mismatches
DX215       Map: New Square boundaries                        2/26/2020
                                                                          Only Section II of letter on
            12/10/19 Letter from D. Wortham to L. Reynolds
DX217*                                                        2/27/2020   pages 2-4 admitted (Trial
            (Comptroller)                                                 Tr. 2457:5-12).
DX218       Map: Goldmunzer address                           2/26/2020
            8/16/17 Latham & Watkins engagement letter to
DX219                                                         2/25/2020
            S. White
            Matthew Barreto et al., "Estimating Candidate
DX228       Support in Voting Rights Act Cases: Comparing     2/26/2020
            Iterative EI and EI-RxC Methods"
DX229       Slides re Dr. Alford Direct Examination           2/27/2020
                                                                          Only page Bates stamped
            Facebook chat between Sabrina Charles- Pierre,                CHARLES-PIERRE0496
DX232*                                                        3/3/2020    admitted (Trial Tr. 2680:24-
            Harry Grossman, and Robert Ward Kurkela
                                                                          2681:6).
                                                                          Only pages Bates stamped
            WhatsApp chats of Sabrina Charles-Pierre w/                   CHARLES-PIERRE1044
DX233*      Harry Grossman, Yehuda Weissmandl, and            3/3/2020    and CHARLES-
            group chats with ERCSD board and others.                      PIERRE1079 admitted
                                                                          (Trial Tr. 2680:24-2681:6).
                                                                          Stipulated that document
            Gary King, "A Solution to the Ecological
DX236*                                                        3/5/2020    was published in 1997
            Inference Problem," 1997                                      (Trial Tr. 2748:12-18).
                                                                          Admitted consistent with
            Declaration of Trial Testimony of Bernard
DX251*                                                        2/26/2020   rulings at Trial Tr. 1780:20-
            Charles, Jr.                                                  1782:11.
            Declaration of Trial Testimony of Catherine
DX252                                                         2/26/2020
            Russell


                                                       8
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 9 of 22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted    *Notes
 No.
            Declaration of Trial testimony of Sabrina
DX253                                                         3/3/2020
            Charles-Pierre
            6/10/13 Email from O. Castor to M. Murphy re
PX002                                                         2/13/2020
            "school conditions" w/ picture attachments
            4/5/13 Email from O. Castor to S. Rivera re
PX003       "information about East Ramapo school district"   2/13/2020
            w/ attachments
            6/10/13 Email from O. Castor to W. Trotman re
PX004                                                         2/13/2020
            "ER high schools" w/ attachments
PX007       5/16/13 B. Charles Expenditure Statement 2013     2/12/2020
PX008       6/11/13 B. Charles Expenditure Statement 2013     2/12/2020
PX009       4/22/13 B. Charles Nominating Petition 2013       2/12/2020
PX010       4/18/16 B. Charles Nominating Petition 2016       2/12/2020
            10/14/15 Email from H. Grossman to B. Charles
PX013       re: "Regarding tonight's board meeting            2/24/2020
            (10/13/15)"
            3/13/13 Letter from C. Russell to B. Charles re
PX017                                                         2/12/2020
            Charles appointed to fill vacant seat
            8/30/16 Statement of Y. Weissmandl re Recent
PX018                                                         2/12/2020
            Events
            C. Dos Reis and K. Cancio Candidate
PX021                                                         2/12/2020
            Questionnaire
            4/7/17 Email from strong-east-ramapo-
            volunteers@googlegroups.com to A. Mandel re
PX024                                                         2/12/2020
            "Door-to-Door This Weekend" and attachment
            "favorite_signs.pdf"
            4/17/17 Strong East Ramapo: Press Release -
            Parents File Candidacy for East Ramapo School
PX025                                                         2/12/2020
            Board, Dos Reis, Goodwin and Manigo Seek to
            Ensure All Children Have a Voice
            StrongER East Ramapo Board Election Door
PX026                                                         2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo Board Election Flyers
PX027                                                         2/12/2020
            for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX028                                                         2/12/2020
            Flyers for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX029                                                         2/12/2020
            Mailing for Manigo, Goodwin, Dos Reis
            5/21/13 Annual Budget & Trustee Vote Official
PX030                                                         2/12/2020
            Results 2013
            4/22/13 E. Clerveaux Expenditure and
PX032                                                         2/12/2020
            Contribution Statement 2013
            6/10/13 E. Clerveaux Expenditure and
PX033                                                         2/12/2020
            Contribution Statement 2013
PX034       4/22/13 E. Clerveaux Nominating Petition 2013     2/12/2020




                                                  9
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 10 of 22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted               *Notes
 No.
            5/16/13 R. Forrest Expenditure and Contribution
            Statement 2013, M. Tuck Expenditure and
PX035                                                            2/12/2020
            Contribution Statement 2013, E. Clerveaux
            Expenditure and Contribution Statement 2013
            7/3/13 "VIDEO: East Ramapo district school
            board lawyer Christopher Kirby launches into
            profanity-laced tirade at parents," New York
            Daily News, by David Knowles, available at
            https://www.nydailynews.com/news/nationa
PX036       l/video-school-board-lawyer-flips-parents-article-   2/14/2020
            1.1389526?barcprox=true Embedded videos
            available at
            https://www.youtube.com/watch?v=x1P-
            BWF5X4s,https://www.youtube.com/watch?v=qs
            OcR2 mYKq0
            9/16/15 engageny PowerPoint Presentation East
            Ramapo: Update from the State Monitors,
            available at
PX037                                                            2/12/2020
            https://www.regents.nysed.gov/common/regents/
            files/meetings/Sep%202015/EastRa
            mapoReportfromStateMonitors.pdf
PX038       4/18/16 J. Fields Nominating Petition 2016           2/12/2020
            2/24/11 Letter from A. Wieder to W. Trotman re
PX039                                                            2/12/2020
            W. Trotman's 2/16/2011 letter
                                                                             Admitted not for truth but
            2/1/16 Letter from W. Trotman to D. Wortham                      for fact it was said and
PX040*      and Y. Weissmandl re repairing Ramapo High           2/19/2020   brought to the Board’s
            School roof                                                      attention (Trial Tr. 1272:4-
                                                                             10, 1313:2-6).
            3/30/16 The Power of Ten #Women4ALL Post,
PX042                                                            2/12/2020
            https://poweroften.us/2499-2/
            1/31/17 The Power of Ten Call for Candidates
PX043                                                            2/12/2020
            Post, https://poweroften.us/call- for-candidates/
            5/16/16 The Power of Ten Vote Tuesday Post,
PX044                                                            2/12/2020
            https://poweroften.us/vote-tuesday/
            5/17/16 Annual Budget & Trustee Vote Official
PX045                                                            2/12/2020
            Results 2016
            5/16/17 Annual Budget & Trustee Vote Official
PX046                                                            2/12/2020
            Results 2017
PX047       2/14/17 ERCSD Board Regular Meeting Minutes          2/12/2020
                                                                             Admitted not for truth but
            4/15/11 Letter from W. Trotman to A. Wieder re
PX048*                                                           2/19/2020   for fact it was said (Trial Tr.
            response to 4/5/2011 letter                                      1271:9-11).
            5/16/17 J. Freilich Expenditure and Contribution
PX049                                                            2/12/2020
            Statement 2017
PX050       4/13/17 J. Freilich Nominating Petition 2017         2/12/2020
PX051       4/17/17 J. Freilich Nominating Petition 2017         2/12/2020


                                                   10
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 11 of 22




 Trial
                                                              Date
Exhibit                     Description
                                                            Admitted    *Notes
 No.
            5/11/17 SERTA 2017 Community Connections
PX052                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 5)
            5/11/17 SERTA 2017 Community Connections
PX053                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 6)
            5/4/17 SERTA 2017 Community Connections
PX054                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 7)
            5/11/17 SERTA 2017 Community Connections
PX055                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 8)
            5/4/17 SERTA 2017 Community Connections
PX056                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 9)
            6/11/13 P. Germain Expenditure and
PX058                                                       2/12/2020
            Contribution Statement 2013
PX059       4/22/13 P. Germain Nominating Petition 2013     2/12/2020
PX060       4/18/16 P. Germain Nominating Petition 2016     2/12/2020
            5/16/17 Email from strong-east-ramapo-
PX061       volunteers@googlegroups.com to A. Mandel re     2/12/2020
            "THIS IS IT: Election Day"
            5/8/17 E. Goodwin ERCSD Board Campaign
PX062                                                       2/12/2020
            Speech
            5/12/17 E. Goodwin Expenditure and
PX063                                                       2/12/2020
            Contribution Statement 2017
PX064       4/17/17 E. Goodwin Nominating Petition 2017     2/12/2020
            3/20/17 Email from A. Mandel to A. Manigo, C.
PX065       Dos Reis, E. Goodwin, and A. Manigo re          2/12/2020
            "captains for each of you to call"
            StrongER East Ramapo Board Election Door
PX067                                                       2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo Board Election Door
PX068                                                       2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX070                                                       2/12/2020
            Mailing for Manigo, Goodwin, Dos Reis
            7/18/16 Email from Y. Weissmandl to J.
PX073       Lefkowitz, M. Hopstein, H. Grossman, Y.         2/19/2020
            Rothman re "reminder - Board vacancy"
            12/20/15 Excerpt of a WhatsApp communication
PX074                                                       2/20/2020
            between H. Grossman andS. Glick
            3/18/15 Excerpt of a WhatsApp communication
PX075                                                       2/20/2020
            between H. Grossman and Y. Weissmandl
            11/9/15 Excerpt of a WhatsApp communication
PX076       between H. Grossman, D. Wanounou, Y             2/21/2021
            Rothman, M. Becker, C. Saperstein and others
            2/14/17 Excerpt of WhatsApp communication
PX077                                                       2/14/2020
            between H. Grossman and J. Freilich
PX078       4/17/14 H. Grossman Nominating Petition 2014    2/12/2020
PX079       4/13/17 H. Grossman Nominating Petition 2017    2/12/2020




                                                11
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 12 of 22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted              *Notes
 No.
                                                                          Only pages PX080_001, -
                                                                          279, -427, -738-39, -758-
                                                                          61, -772-75, -801, -1260-
                                                                          61, -1306, -1451-53, -
                                                                          1532, -1552, -1646-47
                                                                          admitted consistent with
                                                                          rulings at Trial Tr. 995:12-
            Excerpt of a WhatsApp communication including                 997:17, 1072:16-1074:7,
            J. Petlin, H. Grossman, H. Horowitz, Y.                       1080:15-1083:23, 1135:14-
                                                                          1137:20, 1394:20-1396:6,
PX080*      Weissmandl, C. Saperstein, A. Kraus, D.           2/18/2020   1399:16-1403:10, 1465:10-
            Rakover, R. Feiner, S. Glick, M. Becker and                   18, 1465:24-1467:13,
            others                                                        1467:15-1471:24, 1472:8-
                                                                          1474:22, 1474:25-1476:8,
                                                                          1486:23-1488:15, 1513:7-
                                                                          21, 1526:4-1529:9, 2607:4-
                                                                          2612:22, 2614:13-2617:17,
                                                                          2620:14-2624:14, 2627:24-
                                                                          2644:10, 2646:2-2648:21,
                                                                          2654:17-2658:8.
            12/3/15 Excerpt of a Facebook Messenger
PX081       communication between H. Grossman and S.          2/21/2020
            Charles-Pierre
                                                                          Admitted consistent with
            1/19/16 Excerpt of a WhatsApp communication
PX088*                                                        2/18/2020   rulings at Trial Tr. 956:10-
            between H. Grossman and H. Horowitz                           16; 999:18-25, 1437:7-10.
                                                                          Admitted consistent with
            11/17/17 Letter from W. Trotman to C. Szuberla
PX092*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            re assistance                                                 10, 1311:4-1312:23.
                                                                          Admitted not for truth but
                                                                          for the fact that the
            2/5/18 Letter from W. Trotman to C. Szuberla re               information was conveyed
                                                                          to the board (Court
PX093*      objectives combatting racial discrimination and   2/19/2020   characterized this as a
            segregation                                                   ‘letter to the board’ but they
                                                                          were only copied) (Trial Tr.
                                                                          1273:7-9).
                                                                          Admitted consistent with
            10/30/17 Letter from W. Trotman to C. Szuberla,
PX094*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            Pro. J. Sipple re Monitors Report                             10, 1311:4-1312:23.
                                                                          Admitted consistent with
            6/25/17 Letter from W. Trotman to C. Szuberla,
PX095*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            Pro. Sipple re Board Members' attitudes                       10, 1311:4-1312:23.
            2/28/17 Letter from W. Trotman to                             Admitted consistent with
PX098*      Commissioner Elia re concerns discussed at        2/19/2020   rulings at Trial Tr. 1275:2-
            meeting                                                       12.
            9/17/15 Letter from W. Trotman to D. Walcott of               Admitted consistent with
PX101*      NYS Education Dept. re dysfunctional nature of    2/19/2020   rulings at Trial Tr. 1274:22-
            ERCSD governance                                              25.




                                                  12
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 13 of 22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted              *Notes
 No.
            11/23/15 Letter from W. Trotman to D. Walcott of
PX102       NYS Education Dept. re state- appointed            2/12/2020
            monitor
            2/20/13 Letter from W. Trotman to Dr. Klein re
PX103                                                          2/19/2020
            budget cuts
            3/11/15 Letter from W. Trotman to Dr. Klein re
PX104                                                          2/19/2020
            Spanish language interpreters at board meetings
                                                                           Admitted for the fact that it
            8/7/17 Letter from W. Trotman to Dr. Wortham re
PX105*                                                         2/19/2020   was said (Trial Tr.
            meeting summary                                                1313:19-1314:7).
            4/25/17 Memorandum from W. Trotman to Dr.                      Last bullet on pg. 1, Item
PX106*      Wortham, C. Szuberla, Prof. J. Sipple re meeting   2/19/2020   D, admitted for truth (Trial
            summary                                                        Tr. 1312:9-23).
            4/29/16 Letter from W. Trotman to Gov. Cuomo
PX107                                                          2/12/2020
            re bill support
            10/25/14 Letter from W. Trotman to U.S. Dept. of               Admitted consistent with
PX108*      Education re discriminatory act by                 2/19/2020   ruling at Trial Tr. 1271:12-
            Superintendent J. Klein                                        14.
                                                                           Admitted consistent with
            10/10/16 Letter from W. Trotman to Y.
PX109*                                                         2/19/2020   rulings at Trial Tr. 1272:4-
            Weissmandl re cultural training diversity                      10, 1311:4-1312:23.
                                                                           Admitted not for truth but
            6/24/16 Letter from W. Trotman to Y.
PX111*                                                         2/19/2020   for fact it was said (1272:4-
            Weissmandl re testing school's water                           10).
            5/19/15 Y. Rothman Expenditure and
PX126                                                          2/12/2020
            Contribution Statement 2015
            6/15/12 Y. Rothman Expenditure Statement
PX127                                                          2/12/2020
            2012
PX128       4/16/12 Y. Rothman Nominating Petition 2012        2/12/2020
PX129       4/20/15 Y. Rothman Nominating Petition 2015        2/12/2020
            6/12/13 M. Corado's Expenditure and
PX130                                                          2/12/2020
            Contribution Statement 2013
            7/18/16 Email from C. Russell to B. Charles, J.
            Lefkowitz, D. Wortham, H. Grossman, M.
PX132       Hopstein, S. Charles-Pierre,Y. Weissmandl, Y.      2/21/2020
            Rothman, P. Germain re "reminder - Board
            vacancy" attaching letters/resumes
            7/14/16 ERCSD Board Organization Meeting
PX133                                                          2/12/2020
            Minutes
PX134       7/14/16 ERCSD Board Regular Meeting Minutes        2/12/2020
PX135       8/2/16 ERCSD Board Special Meeting Minutes         2/12/2020
PX136       7/26/16 ERCSD Board Special Meeting Minutes        2/12/2020
            5/24/17 H. Grossman's Expenditure and
PX137                                                          2/12/2020
            Contribution Statement 2017
                                                                           Accepted not for truth but
            4/1/13 Letter from C. Williams-Pulakos to D.
PX140*                                                         2/20/2020   for fact that it was said
            Schwartz re Albert D'Agostino                                  (Trial Tr. 1301:4-1302:7).



                                                    13
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 14 of 22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted              *Notes
 No.
            1/21/13 Letter from S. Price to C. Russell re
PX141                                                          2/19/2020
            resignation from Board
            1/21/13 Letter from S. Young-Mercer to C.
PX142                                                          2/24/2020
            Russell re resignation from Board
            1/26/17 Letter from W. Trotman to Y.                           Admitted consistent with
PX143*      Weissmandl re proposed redistricting of polling    2/19/2020   rulings at Trial Tr. 1275:2-
            sites                                                          12.
            2/7/17 Letter from Y. Weissmandl to W. Trotman
PX144                                                          2/19/2020
            re proposed redistricting of polling sites
            6/27/17 M. Berkowitz's Expenditure Statement
PX145                                                          2/12/2020
            2017
            1/9/17 Memo re Redistricting of school poll
PX146                                                          2/18/2020
            locations
            1/9/18 School Election Re-districting Project
PX148                                                          2/24/2020
            Board Presentation
            9/2/03 East Ramapo Board of Education Board
PX150                                                          2/12/2020
            Member Oath of Office 2122 Policy
            9/2/03 East Ramapo Board Reorganizational
PX151                                                          2/12/2020
            Meeting 2210 Policy
            11/17/14 East Ramapo: A School District in
PX152                                                          2/12/2020
            Crisis by H. Greenberg
                                                                           Only second part of letter
                                                                           regarding moving parent
            3/23/11 Letter from W. Trotman to A. Wieder re
PX154*                                                         2/19/2020   participation to the end
            Wieder's 2/24/2011 letter                                      received for truth (Trial Tr.
                                                                           1311:23-1312:3).
                                                                           Admitted for the fact that it
            11/9/10 NAACP v ERCSD OCR Complaint and
PX155*                                                         2/19/2020   was said (Trial Tr. 1313:7-
            Exhibits                                                       10).
            12/1/15 Opportunity Deferred: A Report on the
PX156       East Ramapo Central School District by D.          2/12/2020
            Walcott, M. George-Fields, and J. Sipple
            10/27/15 U.S. DOE Office of Civil Rights’ Letter
PX157                                                          2/18/2020
            to W. Trotman
            5/19/15 Annual Budget & Trustee Vote Official
PX158                                                          2/12/2020
            Results 2015
            10/15/15 Email from H. Grossman to P. Germain
PX161                                                          2/19/2020
            re: Regarding tonight's board meeting (10/13/15)
            7/30/15 Email from Y. Weissmandl to A. Mandel
PX165                                                          2/19/2020
            re "Board vacancy"
            Letter from J. Chajmovicz to Board of Education
PX167                                                          2/19/2020
            re board vacancy
            6/13/16 Letter from J. Fields to Y. Weissmandl
PX168       re consideration for vacant board seat attaching   2/19/2020
            resume
            11/26/14 Letter from J. King to Y. Weissmandl re
PX169       appointment of Henry Greenberg as Fiscal           2/18/2020
            Monitor

                                                  14
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 15 of 22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted              *Notes
 No.
            4/21/17 Letter from M. Elia to Y. Weissmandl re
PX170                                                         2/18/2020
            2017-18 proposed budget
            2/14/14 Letter from W. Trotman to Y.
PX172                                                         2/19/2020
            Weissmandl re appointment of Harry Grossman
            4/18/11 Y. Weissmandl Nominating Petition
PX173                                                         2/12/2020
            2011
            4/18/16 Y. Weissmandl Nominating Petition
PX174                                                         2/12/2020
            2016
PX179       CV of Dr. Loren Collingwood                       2/12/2020
PX180       CV of Dr. Matthew Barreto                         2/12/2020
            2/11/19 Document titled "BISGvsCVAP_2015"
PX182                                                         2/12/2020
            attached to District's Feb. 11, 2019 Letter
            2/11/19 Document titled
PX183       "BISGvsCVAP_2015_2017" attached to                2/11/2020
            District's Feb. 11, 2019 Letter
            4/22/10 East Ramapo Central School District
PX184       Staff Newsletter Chalk Talk - Board Adopts the    2/12/2020
            2010-2011 Budget
            4/1/09 Education Matters Newsletter Vol VIII No
PX185                                                         2/12/2020
            8
            5/14/08 Email from A. Wieder to J. Grossman re
PX186                                                         2/19/2020
            "(No Subject)"
                                                                          Admitted not for truth but
            5/14/08 Email from J. Grossman to undisclosed                 for fact that statements
PX187*                                                        2/19/2020   were made (Trial Tr.
            recipients re "Upcoming School Board Elections"
                                                                          1167:21-25).
            5/18/08 Email from M. Horowitz to A. Wieder re
PX188       "FW: Phone calls" with attachment "instruction    2/19/2020
            for east ramapo.docx"
            5/11/07 Email from M. Horowitz to A. Wieder re
PX189                                                         2/19/2020
            "Things for today"
            11/18/09 ERCSD Audit Committee and Regular
PX195                                                         2/12/2020
            Meeting Minutes
            7/1/09 ERCSD Board Organization Meeting
PX196                                                         2/12/2020
            Minutes
            7/24/12 ERCSD Board Public Hearing, Meeting
PX197       of the Audit Committee, and Regular Meeting       2/12/2020
            Minutes
PX198       7/28/10 ERCSD Board Regular Meeting Minutes       2/12/2020
PX199       5/25/11 ERCSD Board Regular Meeting Minutes       2/12/2020
PX200       4/19/10 ERCSD Board Special Meeting Minutes       2/12/2020
PX201       4/1/09 ERCSD Board Regular Meeting Minutes        2/12/2020
            7/19/16 Letter from M. Elia to East Ramapo
PX203       Community re $3 million state funding grant to    2/25/2020
            the District




                                                  15
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 16 of 22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted    *Notes
 No.
            NYSED East Ramapo CSD (Spring Valley)
            Data, available at
PX204                                                           2/12/2020
            https://data.nysed.gov/profile.php?instid=80
            0000039112
            NYSED Data for NonPublic Enrollment by
            Race/Ethnicity, available at
PX205                                                           2/12/2020
            http://www.p12.nysed.gov/irs/statistics/non
            public/home.html
            1/24/17 A New Beginning: A Report on the East
PX206       Ramapo Central School District by C. Szuberla       2/12/2020
            and J. Sipple
            10/1/17 Balanced Budget: A Report on the East
PX207       Ramapo Central School District by C. Szuberla       2/12/2020
            and J. Sipple
            12/1/18 Continuing Progress: A Report on the
PX208       East Ramapo Central School District byC.            2/12/2020
            Szuberla and J. Sipple
            9/2/03 East Ramapo Board of Education Board
PX209                                                           2/12/2020
            Member Qualifications 2121 Policy
            6/10/14 Letter from J. King to J. Klein re
PX210                                                           2/18/2020
            appointing fiscal monitor
            NYSED, Notice to the East Ramapo Central
PX211       School District Community Regarding the Result      2/18/2020
            of a Finding of Continuing Noncompliance
            6/6/11 NYSED Commissioner's Decision No.
PX212                                                           2/18/2020
            16,239
            11/17/14 NYSED November 17, 2014 meeting of
PX213                                                           2/18/2020
            the NYS Board of Regents Transcript
            11/1/19 Office of New York State Comptroller,
            Report of Examination: East Ramapo Central
            School District Nonpublic School Transportation,
PX214                                                           2/18/2020
            available at
            https://osc.state.ny.us/localgov/audits/scho
            ols/2019/east-ramapo-2019-107.pdf
            11/17/14 Video of NYSED November 17, 2014
            meeting of the NYS Board of Regents, Hank
            Greenberg Presentation, available at
PX216                                                           2/18/2020
            https://www.regents.nysed.gov/video/board-
            regents-meeting-november-17-2014-hank-
            greenburg-presentation
            2/25/15 NYSED's Office of Bilingual Education
PX217                                                           2/18/2020
            and World Languages Monitoring Report
            Community Connections Advertisements,
PX218                                                           2/19/2020
            including Translation and Certificate of Accuracy
            5/18/08 Email from A. Wieder to J. Wolfset re
PX219                                                           2/12/2020
            (no subject)



                                                   16
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 17 of 22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted              *Notes
 No.
            3/1/12 Education Matters Newsletter Vol XI No
PX220                                                          2/12/2020
            VI
            12/4/14 Letter from W. Trotman to J. Klein re
PX222       Spanish interpreter at Dec 2, 2014 board           2/19/2020
            meeting
            12/12/16 Letter from W. Trotman to C. Szuberla
PX223       re requests for information regarding cultural     2/25/2020
            diversity training of board members
            7/13/15 Letter from C. Szuberla to the P-12
PX224                                                          2/18/2020
            Education Committee regarding the District
            3/23/11 Letter from W. Trotman to N. Rothschild
PX225                                                          2/19/2020
            re efforts to bring unity in ERCSD
                                                                           Admitted consistent with
            4/18/11 Letter from W. Trotman to A. Wieder re
PX226*                                                         2/19/2020   ruling at Trial Tr. 1274:16-
            District Budget Vote and Election                              21.
                                                                           Admitted consistent with
            8/7/15 Letter from W. Trotman to P. Modica and
PX227*                                                         2/19/2020   ruling at Trial Tr. 1275:14-
            M. Schwab re effigy in blackface                               16.
            4/25/17 Letter from W. Trotman to D. Wortham,                  Admitted consistent with
PX228*      C. Szuberla, and J. Sipple re April 6, 2017        2/19/2020   ruling at Trial Tr. 1274:8-
            meeting summary                                                15.
            7/1/13 Office of NYS Comptroller East Ramapo
            Central School District Financial Condition
            Report of Examination July 1, 2009 - February 1,
            2013, available at
PX229       https://www.ercsd.org/site/handlers/filedow        2/18/2020
            nload.ashx?moduleinstanceid=272&dataid=3000
            &FileName=East-Ramapo-CSD-- OSC-Report-
            of-Examinations---07-01-09- through-02-01-
            13.pdf
            12/13/10 Letter from Office of the State
PX230       Comptroller to I. Oustacher and Board Members      2/18/2020
            re school audit
            8/1/11 NYS Office of the Comptroller East
            Ramapo Central School District Internal Controls
            Over Selected Financial Activities Report of
            Examination July 1, 2008 - April 13, 2010,
PX231       available at                                       2/18/2020
            https://www.ercsd.org/site/handlers/filedow
            nload.ashx?moduleinstanceid=279&dataid=3059
            &FileName=East-Ramapo-CSD-NYS-
            Comptrollers-Audit--08-26-11.pdf
            9/8/15 Voluntary Resolution Agreement between
PX232       the District and the U.S. DOE OCR regarding        2/18/2020
            the District’s corrective action plan
            5/17/11 Annual Budget & Trustee Vote Official
PX234                                                          2/12/2020
            Results 2011


                                                  17
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 18 of 22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted             *Notes
 No.
            5/15/18 Annual Budget & Trustee Vote Official
PX235                                                            2/12/2020
            Results 2018
PX238       4/1/10 Education Matters Newsletter Vol IX No 6      2/12/2020
PX239       5/1/11 Education Matters Newsletter Vol X No 7       2/12/2020
            4/1/13 Education Matters Newsletter Vol XIII No
PX240                                                            2/12/2020
            VII
            5/1/13 Education Matters Newsletter Vol XIII No
PX241                                                            2/12/2020
            VIII
            9/14/18 Expert Report of Matthew A. Barreto,
            PhD & Loren Collingwood PhD, with any
PX242                                                            2/11/2020
            disclosed materials, exhibits, appendices, data,
            replication materials, and errata
            11/16/18 Expert Rebuttal Report of Matthew A.
            Barreto, PhD & Loren Collingwood PhD, dated
PX243       November 16, 2018, with any disclosed                2/11/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            9/14/18 Expert Report of William S. Cooper,
            dated September 14, 2018, with any disclosed
PX244                                                            2/11/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            8/29/18 Letter to Latham & Watkins from Catalist
PX245       re New York Civil Liberties Union, et al. v. East    2/25/2020
            Ramapo Central School District
PX246       Report by Yair Ghitza                                2/25/2020
            Columnar document marked by deponent A
PX247       through I ERCSD 2017 Board Member                    2/25/2020
            Elections.xlsx
            Columnar document listing SD Poll, Name,
PX248                                                            2/25/2020
            Street Address, etc. July 2017 (affidavit voters)
            Columnar document listing SD Poll Name, Street
PX249                                                            2/25/2020
            Address, etc. July 2017
            Columnar document labeled by deponent A
PX250                                                            2/25/2020
            through T
            12/14/11 ERCSD Board Regular Meeting
PX251                                                            2/12/2020
            Minutes
            9/2/03 East Ramapo Board of Education School
PX252                                                            2/18/2020
            Attorney 2270 Policy
PX253       3/17/10 ERCSD Board Regular Meeting Minutes          2/12/2020
            10/31/18 District Rule 30(b)(6) Deposition                       Plaintiffs’ designations
                                                                             admitted except for lines
PX257*      Transcript reflecting designations, counter-         2/19/2020   221:25-222:4 and 258:20-
            designations, and objections for both parties                    25 (Trial Tr. 1104:12-24).
            2/20/19 Yair Ghitza Deposition Transcript
PX258       reflecting designations, counter- designations,      2/19/2020
            and objections for both parties



                                                   18
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 19 of 22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted              *Notes
 No.
            East Ramapo Central School District Board of
PX259       Education website, available at                      2/20/2020
            https://www.ercsd.org/domain/1420
            4/16/19 Letter from W. Trotman to H. Grossman                    Admitted consistent with
PX262*      and D. Wortham re District’s transportation          2/19/2020   ruling at Trial Tr. 1272:23-
            proposal                                                         1273:3.
            12/20/19 Letter from W. Trotman to Comptroller                   Admitted consistent with
            T. DiNapoli re November 2019 Report of                           ruling at Trial Tr. 1273:9-
PX263*                                                           2/19/2020   16.
            Examination 2019M-107, “East Ramapo Central
            School District Nonpublic School Transportation"
            5/28/13 Email from O. Castor to W. Trotman re
PX264       “Emailing ersc REPORT CARD– double column-           2/13/2020
            3.pdf” with attachment
            1/8/19 Joint Stipulation Regarding the
            Authenticity and Admissibility of Reports by
PX266                                                            2/12/2020
            Monitors Appointed by the New York State
            Commissioner of Education and Exhibits
PX267       2/25/09 ERCSD Board Regular Meeting Minutes          2/12/2020
            7/2/13 ERCSD Board Organization Meeting
PX268                                                            2/12/2020
            Minutes
            3/17/16 Kosuke Imai, et al., Improving Ecological
PX269       Inference by Predicting Individual Ethnicity from    2/11/2020
            Voter Registration Records (2016)
            2018 Census Maps, based on data available at
            https://www.census.gov/programs-
            surveys/sis/activities/geography/race-and-
            ethnicity-.html and
PX270       https://www.census.gov/programs-                     2/11/2020
            surveys/geography/data/interactive- maps.html,
            presented using Social Explorer
            (https://www.socialexplorer.com/a9676d97
            4c/explore)
            1988 Davidson, C., & Fraga, L. (1988). Slating
PX271       Groups as Parties in a "Nonpartisan" Setting.        2/12/2020
            The Western Political Quarterly, 41(2), 373-390
PX273       2/6/20 Bernard Charles, Jr. Press Release            2/24/2020
            Allen Fremont et al., "When Race/Ethnicity Data
PX274                                                            2/11/2020
            Are Lacking"
            3/16/18 New York Times Article, "Rabbi                           Not received for truth, but
                                                                             for context of comments in
PX276*      Mordechai Hager, Leader of Large Hasidic Sect,       2/18/2020   PX80 (Trial Tr. 1076:20-
            Dies at 95"                                                      23).
                                                                             Partially admitted
            1/13/20 Affidavit Constituting the Direct                        consistent with rulings at
PX278*                                                           2/13/2020   Trial Tr. 328:15-330:24,
            Testimony of Olivia Castor on Behalf of Plaintiffs
                                                                             592:6-7.




                                                    19
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 20 of 22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted              *Notes
 No.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
PX279*      Testimony of Chevon Dos Reis on Behalf of           2/13/2020   consistent with rulings at
            Plaintiffs                                                      Trial Tr. 646:8-647:2.

            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX280*      Testimony of Julio Clerveaux on Behalf of           2/14/2020   Trial Tr. 689:9-24, 698:12-
            Plaintiffs                                                      21.
                                                                            Partially admitted
            1/13/20 Affidavit Constituting the Direct
PX281*                                                          2/14/2020   consistent with rulings at
            Testimony of Eric Goodwin on Behalf of Plaintiffs               Trial Tr. 779:2-19.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX282*      Testimony of Dorothy Miller on Behalf of            2/14/2020   Trial Tr. 817:14-818:21,
            Plaintiffs                                                      826:6-25.
                                                                            Partially admitted
            1/13/20 Affidavit Constituting the Direct                       consistent with rulings at
PX283*                                                          2/14/2020   Trial Tr. 858:7-860:11,
            Testimony of Jean Fields on Behalf of Plaintiffs
                                                                            871:5-22.
                                                                            Partially admitted
            1/9/20 Stephen Price Affidavit of Direct                        consistent with withdrawals
PX286*                                                          2/19/2020   and rulings at Trial Tr.
            Testimony
                                                                            330:25-333:9.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX288*      Testimony of Willie Trotman on Behalf of            2/19/2020   Trial Tr. 1270:1-1275:18;
            Plaintiffs                                                      1311:4-1314:7.
PX289       12/19/12 Letter from J. DeLorenzo to J. Klein       2/25/2020
PX291       Slides re Winning Candidates                        2/24/2020
PX292       11/21/17 Board Minutes of Regular Meeting           2/24/2020
PX293       3/27/18 Board Minutes of Regular Meeting            2/24/2020
            2/11/14 Open Letter from Calherbe Monel to
PX294                                                           2/24/2020
            Yehuda Weissmandl
PX295       3/4/14 Board Minutes of Regular Meeting             2/24/2020
            U.S. Census Bureau data - Hispanic or Latino,
PX300                                                           2/25/2020
            and Not Hispanic or Latino by Race
            U.S. Census Bureau data - Hispanic or Latino,
PX301                                                           2/25/2020
            and Not Hispanic or Latino by Race
                                                                            Received with the
                                                                            understanding that it is a
            Excerpt of Catalist Datasheet - Individuals with
PX302*                                                          2/21/2020   selection of names, not a
            the surname "Rubin"                                             summary (Trial Tr. 1688:9-
                                                                            25).
            Excerpt of Catalist Datasheet - Individuals with
PX303                                                           2/21/2020
            the surname "Cohen"
PX304       Catalist datasheet - individuals named Braun        2/25/2020
PX305       Slides re Barreto Direct Testimony                  2/21/2020
            Slides - William Cooper - Redistricting and
PX311                                                           2/25/2020
            Demographics



                                                       20
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 21 of 22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted               *Notes
 No.
            Slides - William Cooper - Redistricting and
PX312                                                          2/25/2020
            Demographics
            4/18/19 Petition for Nomination of Joselito
PX314                                                          2/24/2020
            Cintron to School Board
PX315       ERCSD voter rolls                                  2/24/2020
            Expenditure and Contribution Statement for
PX316                                                          2/24/2020
            Candidate Jose Cintron
PX323       Excel spreadsheet listing polling places.           3/3/2020
PX324       ERCSD List of Voters / Polling Places              2/25/2020
            11/26/14 Letter from J. King to D. Carlucci re
PX325                                                          2/25/2020
            Greenberg Report
            4/7/17 Email from C. Russell to O. Cohen, "Re:
PX326                                                          2/25/2020
            Foil Request Spring Valley NAACP"
                                                                           Received not for truth but
            9/23/14 Letter from H. Greenberg to J. Klein re
PX327*                                                         2/25/2020   for fact it was said (Trial Tr.
            Response to Cohen and Trotman Letter                           1925:17-24).
            9/4/14 Letter from O. Cohen and W. Trotman to                  Received not for truth but
PX328*      J,. Klein re Klein's 8/19/14 statement on          2/25/2020   for fact it was said (Trial Tr.
            immigrant influx                                               1925:17-24).
                                                                           Received not for truth but
            9/15/14 Letter from J. Klein to O. Cohen and W.
PX329*                                                         2/25/2020   for fact it was said (Trial Tr.
            Trotman                                                        1925:17-24).
PX330       Map re 2019 Joselito Cintron petition              3/3/2020
PX332       7/26/16 Minutes of Special Meeting                 2/25/2020
PX333       5/17/16 Minutes of Regular Meeting                 2/25/2020
PX334       6/7/16 Minutes of Regular Meeting                  2/25/2020
PX335       6/21/16 Board Minutes of Regular Meeting           2/25/2020
PX336       6/28/16 Minutes of Special Meeting                 2/25/2020
PX337       7/14/16 Board Minutes of Organization Meeting      2/25/2020
PX338       7/14/16 Board Minutes of Regular Meeting           2/25/2020
                                                                           Defendant permitted to
                                                                           object post-trial on basis of
PX339*      Deposition Excerpts from Plaintiffs' Video Clips   2/25/2020   question as to
                                                                           impeachment (Trial Tr.
                                                                           1990:6-1991:25).
PX340       Excerpts of PX80 Used at Trial                     2/25/2020
PX341       Direct Testimony of Jennifer Felder                2/26/2020
                                                                           Partially admitted
            Affidavit Constituting Direct Testimony of Oscar
PX342*                                                         2/25/2020   consistent with rulings at
            Cohen on Behalf of Plaintiffs                                  Trial Tr. 1899:3-1900:16.
                                                                           Partially admitted
                                                                           consistent with rulings at
            Affidavit Constituting Direct Testimony of
PX343*                                                         2/24/2020   Trial Tr. 1869:13-1871:7
            Suzanne Young-Mercer on Behalf of Plaintiffs                   and withdrawals at Trial Tr.
                                                                           1873:15-1874:4.
            Chart showing votes for candidates by precinct
PX347                                                          2/26/2020
            and race



                                                    21
          Case 7:17-cv-08943-CS-JCM Document 629-1 Filed 07/22/20 Page 22 of 22




 Trial
                                                                    Date
Exhibit                        Description
                                                                  Admitted              *Notes
 No.
            1/25/16 Power of Ten Article, "Time to Start
PX352                                                             2/26/2020
            Thinking About May"
            1/31/17 Power of Ten Article, "Call for
PX353                                                             2/26/2020
            Candidates"
            1/25/18 Power of Ten Article, "Your Signature of
PX354                                                             2/26/2020
            Support"
            3/11/19 Power of Ten Article, "One Million
PX355                                                             2/26/2020
            Views!"
                                                                              Received not for truth but
                                                                              for the fact the statement
PX360*      5/2/17 Andrew Mandel Facebook post                    3/3/2020    was posted publicly (Trial
                                                                              Tr. 2627:14-22).
            5/5/17 Email from S. Charles-Pierre to A.
PX361                                                             3/3/2020
            Manigo
            5/5/17 Email from S. Charles-Pierre to A.
PX362                                                             3/3/2020
            Manigo
            5/5/17 Email from S. Charles-Pierre to A.
PX363                                                             3/3/2020
            Manigo
            B. Grofman and M. Barreto, "A Reply to Zax's
            (2002) Critique of Grofman and Migalski (1988):
PX364                                                             3/5/2020
            Double-Equation Approaches to Ecological
            Inference Wh…"
            B. Fraga, "Candidates or Districts? Reevaluating
PX367                                                             3/5/2020
            the Role of Race in Voter Turnout"
            R. Enos, "What the Demolition of Public Housing
PX368       Teaches Us about the Impact of Racial Threat          3/5/2020
            on Political Behavior"
            B. Fraga, "The Turnout Gap: Race, Ethnicity,
PX369                                                             3/5/2020
            and Political Inequality in a Diversifying America"
            J. Grumbach, "Race and Representation in
PX370                                                             3/5/2020
            Campaign Finance"
            M. Barreto, L. Collingwood, et al., "Estimating
PX371       Candidate Support in Voting Rights Act Cases:         3/5/2020
            Comparing Iterative EI and EI-RxC Methods"
PX372       NYSED Nonpublic Enrollment Data                       3/5/2020
PX373       M. Barreto Rebuttal Examination Slides                3/5/2020
PX374       Excel file, "ny2017race_output_withprecinct"          3/5/2020




                                                    22
